                                          Case 3:19-cv-06549-MMC Document 29 Filed 06/02/20 Page 1 of 5




                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      AMELIA GARZA,                                  Case No. 19-cv-06549-MMC
                                  7                    Plaintiff,
                                                                                        ORDER GRANTING PLAINTIFF’S
                                  8               v.                                    MOTION FOR LEAVE TO AMEND;
                                                                                        REMANDING CASE TO STATE
                                  9      TARGET CORPORATION,                            COURT; STAYING EXECUTION FOR
                                                                                        LIMITED PERIOD
                                  10                   Defendant.

                                  11

                                  12
Northern District of California




                                              Before the Court is plaintiff Amelia Garza’s (“Garza”) motion for leave to amend,
 United States District Court




                                  13
                                       filed April 28, 2020, whereby Garza seeks to substitute for four Doe defendants the
                                  14
                                       names of four employees of defendant Target Corporation (“Target”), which individuals,
                                  15
                                       Garza alleges, were responsible for failing to maintain a San Mateo Target store in a safe
                                  16

                                  17   condition, leading to Garza’s slip and fall therein. Defendant has filed opposition, to

                                  18   which plaintiff has replied. Having read and considered the papers filed in support of and

                                  19   in opposition to the motion, the Court rules as follows.1
                                  20
                                              On October 11, 2019, Target removed the instant action to federal court on the
                                  21
                                       basis of diversity jurisdiction. It is undisputed that the individuals whom Garza seeks to
                                  22
                                       join as defendants are California residents, and, consequently, that their inclusion in the
                                  23
                                       instant action would destroy complete diversity.
                                  24

                                  25

                                  26
                                              1
                                  27           By order filed May 29, 2020, the Court deemed the matter appropriate for
                                       determination on the parties’ written submissions, vacated the hearing scheduled for
                                  28   June 5, 2020, and took the matter under submission.
                                          Case 3:19-cv-06549-MMC Document 29 Filed 06/02/20 Page 2 of 5




                                              “If after removal the plaintiff seeks to join additional defendants whose joinder
                                  1

                                  2    would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder

                                  3    and remand the action to the State court.” See 28 U.S.C. § 1447(e). District courts, in

                                  4    deciding whether to exercise their discretion to allow joinder under § 1447(e), have
                                  5
                                       considered the following six factors: “(1) whether the party sought to be joined is needed
                                  6
                                       for just adjudication and would be joined under Federal Rule of Civil Procedure 19(a); (2)
                                  7
                                       whether the statute of limitations would prevent the filing of a new action against the new
                                  8
                                       defendant in state court; (3) whether there has been an unexplained delay in seeking to
                                  9

                                  10   join the new defendant; (4) whether plaintiff seeks to join the new party solely to defeat

                                  11   federal jurisdiction (5) whether denial of the joinder would prejudice the plaintiff; (6) the
                                  12   strength of the claims against the new defendant.” See Boon v. Allstate Ins. Co., 229 F.
Northern District of California
 United States District Court




                                  13
                                       Supp. 2d 1016, 1020 (C.D. Cal. 2002). The Court addresses each factor in turn.
                                  14
                                       1. Need for Just Adjudication / Joinder Under Federal Rule of Civil Procedure 19(a)
                                  15
                                              Rule 19(a) of the Federal Rules of Civil Procedure “requires joinder of persons
                                  16
                                       whose absence would preclude the grant of complete relief, or whose absence would
                                  17
                                       impede their ability to protect their interests or would subject any of the parties to the
                                  18
                                       danger of inconsistent obligations.” See Clinco v. Roberts, 41 F. Supp. 2d 1080, 1082
                                  19
                                       (C.D. Cal. 1999). Here, liability on the part of Target is alleged to be based primarily on
                                  20
                                       the conduct of the proposed new defendants, and, consequently, Target can be found
                                  21
                                       liable based on a showing of negligence on the part of any such employee, irrespective of
                                  22
                                       whether he or she is named as a defendant. See Perez v. City of Huntington Park, 7 Cal.
                                  23
                                       App. 4th 817, 820 (Ct. App. 1992) (holding “plaintiff seeking to hold an employer liable for
                                  24
                                       injuries caused by employees acting within the scope of their employment is not required
                                  25
                                       to name or join the employees as defendants”).2 Accordingly, the first factor weighs
                                  26

                                  27
                                              2
                                  28          There is no argument or showing that a failure to join the proposed new
                                       defendants would impede any such individual’s ability to protect his or her interests or
                                                                                2
                                          Case 3:19-cv-06549-MMC Document 29 Filed 06/02/20 Page 3 of 5




                                  1    against amendment.

                                  2    2. Statute of Limitations

                                  3           Garza’s fall and injury, i.e., the facts on which she bases her claims, are alleged to

                                  4    have occurred on May 22, 2017. Consequently, a separate action against the proposed

                                  5    new defendants would appear to be time-barred by the applicable statute of limitations.

                                  6    See Cal. Civ. Proc. Code § 335.1 (setting forth two-year limitations period for “injury to

                                  7    . . . an individual caused by the wrongful act or neglect of another”). Accordingly, the

                                  8    second factor weighs in favor of amendment.

                                  9    3. Timeliness

                                  10          Contrary to Target’s argument that Garza was not diligent in seeking amendment,

                                  11   the Court finds Garza has adequately explained the circumstances surrounding the

                                  12   timing of the instant motion, and further finds there was no unreasonable delay in moving
Northern District of California
 United States District Court




                                  13   to join the proposed new defendants. In particular, in the course of fact discovery, which,

                                  14   to date, has not closed, Garza learned the identities of three of the four proposed new

                                  15   defendants and, shortly after an unsuccessful attempt to arrive at a stipulated

                                  16   amendment, filed the instant motion.3 Accordingly, the third factor weighs in favor of

                                  17   amendment.

                                  18   4. Motive for Joinder

                                  19          As noted, Garza initially filed the instant action in state court, thus evidencing a

                                  20   preference to litigate her claims in that forum. Nothing in the record before the Court,

                                  21   however, suggests the instant motion was prompted solely by a desire to defeat federal

                                  22   jurisdiction. Indeed, Garza included Doe defendants in the complaint she initially filed in

                                  23   state court, posed interrogatories to obtain the names of the Doe defendants, and, after

                                  24

                                  25   subject any party to the danger of inconsistent obligations.
                                              3
                                  26          Although plaintiff acknowledges she knew the name of one of the proposed new
                                       defendants prior to receiving the above-referenced discovery, she explains she waited to
                                  27   move to substitute him for a Doe “in order to promote judicial economy and seek
                                       amendment only after she had discovered the names of the other individuals so as to
                                  28   seek amendment only one time.” (See Reply at 3:4-6.)

                                                                                     3
                                          Case 3:19-cv-06549-MMC Document 29 Filed 06/02/20 Page 4 of 5




                                  1    obtaining their names in discovery, promptly moved to join them as named parties, none

                                  2    of whom, contrary to defendant’s argument, is a “sham” (see Opp’n at 2:10) defendant.

                                  3    See Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (holding a non-

                                  4    diverse defendant is “sham” or “fraudulently joined” where plaintiff fails to state, and

                                  5    “according to the settled rules of the state” cannot state, a claim against such party); see

                                  6    also Vreeland v. Target Corp., No. 09-cv-5673-MEJ, 2010 WL 545840, at *4 (holding, in

                                  7    removed slip-and-fall action against Target, store manager could be sued for negligence).

                                  8    Moreover, as courts have acknowledged, plaintiffs have an interest, such as that

                                  9    expressed here, in “asserting [their] rights against an employee directly involved in the

                                  10   alleged . . . causes of action.” See IBC Aviation Services, Inc. v. Compania Mexicana de

                                  11   Aviacion, 125 F. Supp. 2d 1008, 1012 (N.D. Cal. 2000). Accordingly, the fourth factor

                                  12   weighs in favor of amendment.
Northern District of California
 United States District Court




                                  13   5. Prejudice to Plaintiff

                                  14          Although having to try a case in two forums would ordinarily be a consideration

                                  15   relevant to prejudice, such eventuality, in the instant case, has no bearing on the issue

                                  16   because, as discussed above, Garza’s claims against the proposed new defendants, if

                                  17   filed in a separate action, would be time-barred. Moreover, as also discussed above,

                                  18   Garza can obtain a judgment against Target, whether or not the negligent employee is

                                  19   himself/herself named as a defendant, see Perez, 7 Cal. App. 4th at 820, and there is no

                                  20   reason to question Target’s ability to satisfy any such judgment. Accordingly, the fifth

                                  21   factor weighs against amendment.

                                  22   6. Strength of Claims Against New Defendants

                                  23          As noted above, the proposed new defendants are alleged to hold positions in

                                  24   which they are responsible for maintaining the premises at issue in a safe condition.

                                  25   Although Target, in a response to an interrogatory, states the premises had been

                                  26   checked thirty minutes prior to plaintiff’s fall, the determination of “[w]hether a dangerous

                                  27   condition has existed long enough for a reasonably prudent person to have discovered it

                                  28   is a question of fact for the jury.” See Ortega v. Kmart Corp., 26 Cal. 4th 1200, 1207
                                                                                     4
                                          Case 3:19-cv-06549-MMC Document 29 Filed 06/02/20 Page 5 of 5




                                  1    (Cal. 2001) (citing, inter alia, Sapp v. W.T. Grant Co., 172 Cal. App. 2d 89 (Ct. App.

                                  2    1959)); see also Sapp, 172 Cal. App. 2d at 94 (affirming verdict in favor of plaintiff and

                                  3    against defendant where area in which plaintiff fell was left “unsupervised for a period of

                                  4    20 minutes”). Accordingly, the sixth factor weighs in favor of amendment.

                                  5                                          CONCLUSION

                                  6           The majority of the above-discussed factors weighing in favor of amendment, the

                                  7    Court finds it appropriate to allow joinder of the proposed new defendants.

                                  8           Accordingly, plaintiff’s motion for leave to amend is hereby GRANTED, and,

                                  9    pursuant to 28 U.S.C. § 1447(e), the above-titled action is hereby REMANDED to the

                                  10   Superior Court of California, in and for the County of San Mateo.

                                  11          In light of the upcoming court-sponsored mediation, however, execution of this

                                  12   order is hereby STAYED through June 8, 2020.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: June 2, 2020
                                                                                               MAXINE M. CHESNEY
                                  16                                                           United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     5
